Title: To John Adams from Daniel Wright, 3 March 1809
From: Wright, Daniel,Lyman, Erastus
To: Adams, John


                            Venerable father of New-England!
                            Northampton, March 3, 1809.
                        

BORN and educated in the same state which has given birth to you, and to which our hearts are tied by the dearest and most sacred ties; we address you in the name of this our common country, at a time, in our opinion most ominous, and threatening the destruction of our rights, liberty and happiness. We look up to you in the name and in behalf of many in the interior of Massachusetts, for sympathy and counsel, for hope and courage, in the dreadful state of our affairs, with reverence, with filial affection and regard, as to the great and wise and patriotic father of New-England. Your birth, your sublime and useful talents, your intimate acquaintance with the interests of our country, and your enlarged views of the comparative merits of the different forms of government; your great and meritorious services, your ripened age, your inflexible, persevering and honest patriotism, impel our minds most forcibly to place our utmost and unlimited confidence in a man who has been so eminently instrumental not only to make our country free, but to preserve its freedom. With incessant toil, anxiety and care, with the warm affection of a fond and tender parent you have nursed your darling child, American liberty, in her weak and helpless state, and watched her green years with the solicitude of a guardian angel. You have never withdrawn your fostering care, your parental love, from this your favorite child; you followed her youthful steps through intricate labyrinths and threatning dangers, and gloried in her riper years, when she appeared the most divine and valuable blessing to your country and the world. Without your providential intervention there was a time when we might have lost this great and inestimable treasure, and eternal gratitude we owe for the wise and patriotic measures which wrought the overthrow of the paricidal schemes of a daring British faction—Shall we for a moment doubt, that our venerable father, so well acquainted with the restless dæmon of ambition, and with the vile intrigues of the Cabinet of St. James, did not observe that the faction was confounded but not destroyed? and can we for one moment doubt that so great a statesmen, so warm a patriot, has not watched their secret machinations, has not quickly recognised, under the cloak of a patriotic Senator of Massachusetts, the British partizan; and was never duped by their pretentions to religion, to liberty and federalism? Is it impossible to believe, that the principal federal leaders in our state are friends to our union, liberty and happiness, when a Pickering stands at their head, notorious for his steady and most empassioned attachment to British interest; when a Gore and Lloyd, infected with parental hatred to our country, sucked love for England with their mothers’ milk; when they show a frantic eagerness, to palliate and defend every injustice, injury and insult of Britain and criminate and condemn every American act intended to vindicate and guard our sovereign rights; and when their jealousy and hatred of our native worth, their usurpations of our rights of suffrage—of executive and judicial powers; their resolutions, mistatements and alarms, speak loud their views and portend a crisis in our land, which certainly will try again the souls of men. We readily admit, but sincerely deprecate, that by the dexterity and cunning of these men, thousands, who really love liberty and their country, are obviously misled, that others, with a view to purchase privileges, incompatible with the spirit and principles of our republican form of government, degrade the characters of freemen unknowingly, and lend their aid and honor, their talents and integrity to domestic Catalines, and to the deadliest foes of our sovereignty and independence. From hence to derive our fears, that by these means and by this powerful combination our Cromwells may succeed in their nefarious plans, to undermine by slow and cautious labors, the firm and wonderful fabric of our nation’s power and happiness, and to lead us, through the horrors of anarchy and bloody civil war, tired out of manliness and liberty, too listless despotism.—But we will not despair as long as we are persuaded your keen and penetrating eye has pierced the mask of conspirators and foreign foes, and that our venerable father is not indifferent and inattentive at a time when treason and sedition stalk openly and boldly through our devoted land, when insatiate ambition is prepared to grasp that inestimable boon, bought dearly with the best blood of our fathers and acquired by infinite anxiety, toil and danger of our illustrious patriots and heroes—Venerable father of New England! Liberty mourns for the dangers of her first and lovliest daughter, and looks eloquently up to you for your friendly, your wonted aid, your active and parental intercession. Save your country,  O save your native state from ruin and destruction! Your talents, your wisdom, your merits are great, and highly venerated; your influence all important, and was justly dreadful once to tyrants and their slaves. Your counsel is commanding still—thousands will hear your voice, will rally round the standard of liberty and union; and anarchy, rebellion and treason will fly our land.—We conjure you by all that is dear to you, by your innate love of freedom, by your inflexible and persevering patriotism, not to stand aloof in these most perilous times. Your beloved country implore you to rescue her from impending ruin, and solemnly reminds you that your revered name, your honest and so dearly earned fame, must share her fate, must either perish with her liberty and happiness, or participate in a most glorious immortality.
With the greatest veneration, we subscribe ourselves, your most obedient and humble servants, DANIEL WRIGHT,ERASTUS LYMAN.

